OPINION.
TRAmmell:
There is no controversy here with respect to the basis upon which the deduction on account of exhaustion, wear and tear should be allowed, the only controversy being the rate thereof.
In determining the rate, the respondent adopted the figures of an appraisal company, which company had been employed by the petitioner to make an appraisal of its plant and properties.
*914The testimony introduced by the petitioner for the purpose of showing that it was entitled to a higher rate of depreciation Avas indefinite and uncertain, and was not sufficient in our opinion to overcome the presumption of the correctness of the respondent’s determination. The respondent allowed a greater deduction on account of depreciation than the petitioner had claimed in its original return.

Judgment mil be entered for the respondent.